Metcalf, J.
The only question in this case is, whether the plaintiffs were legally taxed for the bank stock in which they had invested the money received by them on deposit. And we deem it very clear that they were not. They pay interest on the deposits received by them; Rev. Sts. c. 36, § 81; and the several depositors are taxable as for money at interest. Rev. Sts. c. 7, § 4. It is true that the plaintiffs receive interest, by way of dividends, on the deposits which they invest in bank stock; but as they pay interest to the depositors, they are not taxable for the money thus at interest ; because, by Rev. Sts. c. 7, § 4, it is only “ moneys at interest, due to the persons to be taxed, more than they pay interest for,” that are taxable.
This case is not distinguishable from that of banks and manufacturing corporations, in which the stockholders, and not the corporations, are taxable for the stock, with the single exception of machinery employed in manufactures. Rev. Sts. c. 7, § 10. Defendants defaulted.